Exhibit 10.5


 
April 5, 2006
 
Morgan Joseph & Co. Inc.
600 Fifth Avenue, 19th Floor
New York, New York 10020
 
Re: General Finance Corporation
 
Ladies and Gentlemen:
 
This letter will confirm the agreement of the undersigned to purchase warrants
(“Warrants”) of General Finance Corporation (“Company”) included in the units
(“Units”) being sold in the Company’s initial public offering (“IPO”) upon the
terms and conditions set forth herein. Each Unit is comprised of one share of
common stock, par value $.0001 per share, of the Company (the “Common Stock”)
and one Warrant to purchase one share of Common Stock. The shares of Common
Stock and Warrants will not be separately tradable until 90 days after the
effective date of the Company’s IPO unless Morgan Joseph & Co. Inc. (“Morgan
Joseph & Co.” or the “Representative”) informs the Company of its decision to
allow earlier separate trading.
 
The undersigned agrees that on the date hereof it will enter into an agreement
or plan in accordance with the guidelines specified by Rule 10b5-1 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), with an
independent broker-dealer (the “Broker”) registered under Section 15 of the
Exchange Act which is neither affiliated with the Company, the Representative
nor part of the underwriting or selling group, pursuant to which the Broker will
purchase up to $595,000 of Warrants in the public marketplace for the
undersigned’s account during the forty-trading day period commencing on the
later of (i) the date separate trading of the Warrants has commenced or (ii) 60
calendar days after the end of the restricted period under Regulation M, at
market prices not to exceed $1.20 per Warrant (“Maximum Warrant Purchase”). The
undersigned shall instruct the Broker to fill such order in such amounts and at
such times as the Broker may determine, in its sole discretion, during the
forty-trading day period described above.
 
As the date hereof, the undersigned represents and warrants that it is not aware
of any material nonpublic information concerning the Company or any securities
of the Company and is entering into this agreement in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b5-1. The undersigned
agrees that while this agreement is in effect, the undersigned shall comply with
the prohibition set forth in Rule 10b5-1(c)(1)(i)(C) against entering into or
altering a corresponding or hedging transaction or position with respect to the
Company’s securities. The undersigned further agrees that it shall not, directly
or indirectly, communicate any material nonpublic information relating to the
Company or the Company’s securities to any employee of the Representative or the
Broker. The undersigned does not have, and shall not attempt to exercise, any
influence over how, when or whether to effect purchases of Warrants pursuant to
this agreement or the plan or agreement with the Broker.
 
The undersigned shall instruct the Broker to make, keep, and produce promptly
upon request a daily time-sequenced schedule of all Warrant purchases made
pursuant to this agreement, on a transaction-by-transaction basis, including
(i) size, time of execution, price of purchase; and (ii) the exchange, quotation
system, or other facility through which the Warrant purchase occurred.
 
Each of the undersigned agrees: (i) not to sell or transfer any of the Warrants
purchased by him pursuant to this letter agreement until after the consummation
a Business Combination (as defined in the Certificate of Incorporation of the
Company); and (ii) the certificates for such Warrants shall contain a legend
indicating such restriction on transferability.
 
Kind regards,
 
/s/ Ronald F. Valenta
Ronald F. Valenta
 
 

--------------------------------------------------------------------------------

